             Case 2:20-cr-00091-RAJ Document 10 Filed 03/08/21 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR20-091 RAJ
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   EDGAR LUNA-GARCIA,                   )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Conspiracy to Distribute Controlled Substances; Possession with Intent
15
     to Distribute--Methamphetamine; Asset Forfeiture Allegations
16
     Date of Detention Hearing:    March 8, 2021.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
22



     DETENTION ORDER
     PAGE -1
            Case 2:20-cr-00091-RAJ Document 10 Filed 03/08/21 Page 2 of 3




01         1.      Defendant has been charged with a drug offense, the maximum penalty of which

02 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

03 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

04         2.      Defendant was not interviewed by Pretrial Services, so much of his background

05 information is unknown or unverified. He is a native of Mexico. There is no additional

06 information about his legal status. His criminal record include failure to appear with warrant

07 activity and failure to comply with conditions of supervision. He has been known by multiple

08 alias names. Defendant did not ask for release, but asks leave of the Court to re-open the

09 question of detention within one week from this date if additional information becomes known

10 pertaining to release.

11         3.      Taken as a whole, the record does not effectively rebut the presumption that no

12 condition or combination of conditions will reasonably assure the appearance of the defendant

13 as required and the safety of the community.

14      It is therefore ORDERED:

15      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

16         General for confinement in a correction facility separate, to the extent practicable, from

17         persons awaiting or serving sentences or being held in custody pending appeal;

18      2. Defendant shall be afforded reasonable opportunity for private consultation with

19         counsel;

20      3. On order of the United States or on request of an attorney for the Government, the person

21         in charge of the corrections facility in which defendant is confined shall deliver the

22         defendant to a United States Marshal for the purpose of an appearance in connection



     DETENTION ORDER
     PAGE -2
           Case 2:20-cr-00091-RAJ Document 10 Filed 03/08/21 Page 3 of 3




01        with a court proceeding; and

02     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

03        for the defendant, to the United States Marshal, and to the United State Pretrial Services

04        Officer.

05        DATED this 8th day of March, 2021.

06

07                                                      A
                                                        Mary Alice Theiler
08                                                      United States Magistrate Judge

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
